Graham, Presiding Judge,
delivered tbe opinion of the court:
These are consolidated cases arising out of protests 976858, 980467, and 980634. The material imported was classified by the collector in *70each case as football leather under paragraph 1431, Tariff Act of 1922, which is as-follows:
Chamois skins, pianoforte, pianoforte-action, playerpiano-action leather, enameled upholstery leather, bag, strap, case, football, and glove leather, finished, in the white or in the crust, and seal, sheep, goat, and calf leather, dressed and finished, other than shoe leather, 20 per centum ad valorem.
In each case the importers claimed the same to be free of duty under paragraph 1606, which is as follows:
Leather: All leather not specially provided for; harness, saddles, and saddlery, in sets or parts, except metal parts, finished or unfinished, and not specially provided for; leather cut into shoe uppers, vamps, soles, or other forms suitable for conversion into manufactured articles; and leather shoe laces, finished or unfinished.
The testimony and exhibits show the goods imported to be pieces of tanned, undyed, pebbled cowhide leather. Each piece is one-half of a complete cowhide, has been split to a uniform thickness while being tanned, and contains about 18 square feet of leather. The goods were invoiced in protest 976858 as “Football backs,” in 980634 as “ Cowhide leather,” and in 980467 as “Pebble grain leather” and “Pebble grain football backs.”
The Board of General Appraisers, on appeal from the classification of the collectors, sustained the classification in each instance and rendered judgment accordingly. From that judgment the importers appeal to this court.
The claim of the importers is, in brief, that this leather is now used by them for the principal purpose of making basket balls, and that only sxich portions of the leather as can not be used for that purpose are used for making footballs; that th¿ leather should therefore be classified according to its use, as basket ball leather and not as football leather; that, inasmuch as there is no specific provision for basketball leather in paragraph 1431, this leather should be free under paragraph 1606, as leather not specially provided for.
We have held that the meaning to be given to a descriptive word or words used in a tariff act, is the meaning which the word or words had at the time of the enactment of 'that act. Smillie & Co. v. United States, 12 Ct. Cust. Appls. 365, T. D. 40520, and cases therein cited. The inquiry hero, therefore, must be as to the common or commercial meaning of the words “football leather,” at the time the Tariff Act of 1922 was approved. Much of the testimony in the record is, in view of this conclusion, irrelevant. What the importers may or may not use the material in question for now has no relevancy to this issue, namely: Was the material imported commonly or commercially known as “football leather” on September 21, 1922?
*71We can not doubt, from the record, that it was so known. Oscar Goldsmith, secretary of, and a witness for, the importers, testified:
Q. Explain how. — A. We have not gone into basket balls in England and for years there was no tariff on this, and we just simply called it football leather. We did manufacture these hides at some time, and since the tariff has been placed on it, why it has been prohibitive, and we are only making this for basket ball, and buy our football leather from American manufacturers, with the exception of these little pieces.
Q. Prior to the enactment of this tariff act you brought this in as football leather? — A. It was just a matter of the term that was used by the manufacturers. ’ _
Q.' And regarded it that way? — ^A. We could just as well have called it pebbled cowhide.
Q. But you called it football leather? — A. But it could be used for basket balls.
‡ * ^ ‡ * :H ‡
General Appraiser Brown. Did you request it to be billed to you in a particular way?
The Witness. Did I ask the manufacturer? We just simply ordered it as football leather, in years gone by, because the football originated from England. It is a game that comes from England.
The record in tbe matter of protest 972377 was made a part of the record herein. In that hearing, one T. J. Hartman, a witness for the importers, testified. This witness, a manufacturer of sporting goods, and with some 15 or 16 years’ experience as an importer of leather such as is involved in the case at bar, testified:
Q. You do make footballs out of it sometimes?' — A. We do not make footballs straight. We can buy American leather.
Q. These are imported from England? — A. Yes.
Q. And are invoiced how, as 100 pairs of football leather? — A. Yes, sir; I have an order showing you just how it was ordered.
Q. Not specified as basket-ball leather or any other leather just football leather? — A. Just football leather.
Q. And that is the same kind of description, and the same that you have been importing from the same people for the last 15 or 16 years? — A. Yes, sir.
This is all the testimony appearing in the record material to the issue we have heretofore stated, and is all submitted by the importers themselves. The only reasonable deduction to be drawn therefrom is that at the time of the .approval of the Tariff Act of 1922, the leather in question was known to the trade as football leather. The importers and their associates in like lines of trade ordered and bought it as football leathef, and used it principally for the purpose of making footballs. Prior to the enactment of the Tariff Act of 1922, there was no specific duty upon football leather, as such, and hence such leather as this could be imported and used, economically, for the manufacture of footballs. It is a reasonable. assumption that Congress, by inserting a provision for a specific duty upon “football leather,” knew of this trade practice, and intended, by the inclusion of this *72new language, to protect tbe American manufacturers of this kind of leather. Otherwise, why insert the language? If this be true, the customs duty provided was upon the material, and is not at all to be measured by the use to which the material may be put. An importer can not defeat the purpose of such an enactment by making a use of an imported material differing from its use prior to the enactment of such provision.
These being our conclusions, it does not become necessary to pass upon the various incidental questions urged by counsel, and the judgment of the court below is therefore affirmed,.